Title: From Thomas Jefferson to Bernard Peyton, 18 December 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Dec. 18. 24.
The wines for which I asked you to make a remittance to N.Y. were but a part of what I had written for. there were yet 5. cases  and a cask of red wine to come which  have since arrived at Boston consigned to Henry A. S. Dearborne the Collector, who has pd freight and duties for me 31. D 30 which I must request you to remit him, and to mr E. Copeland jr of Boston the further sum of 52. D 10 the amount of the 2d invoice. mr Dearbourne shipped them to you on the 9th inst. by the schooner Virginia. they had better come by Waggon.Not having yet heard of the arrival of our Professors at Norfolk, I begin to be uneasy for them. affectly yoursTh:J.